Citation Nr: 1008546	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-31 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
gynecological disorder.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney At Law


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to June 
1990. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In the present 
case, the Board finds that additional development is required 
to satisfy VA's obligations under the VCAA.  Specifically, 
corrective VCAA notice should be sent, additional medical 
records should be obtained, and a VA medical opinion should 
be obtained.

The RO originally denied the Veteran's service connection 
claim for a gynecological disorder, in a March 1991 rating 
decision, essentially on the basis that there was no current 
disability.  She did not timely appeal that decision and it 
became final. In September 1998, she filed a claim to reopen.  
This claim was denied in a May 1999 rating decision. The 
Veteran did not timely appeal that decision and it became 
final.  In December 2006, she filed another claim to reopen.  
The request was denied in a June 2007 rating decision, which 
is the subject of the instant appeal.

First, corrective VCAA notice should be sent.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's 
duty to notify in the context of claims to reopen. With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify a claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

Accordingly, the RO should provide the Veteran with complete 
notice pursuant to the VCAA and Kent v. Nicholson, supra, of 
the information and evidence needed to reopen her claim of 
entitlement to service connection for a gynecological 
disorder. 

Next, the Veteran's January 2008 notice of disagreement (NOD) 
referenced numerous medical records that have not yet been 
associated with the claims file. Specifically, these include 
medical records listed between 1993 to 1996, between 2000-
2005, and additionally some records listed from 1999 and 
2006.  As these records may be material to the issue on 
appeal, VA must undertake reasonable efforts to obtain them.  

Additionally, the Board recognizes that a VA medical opinion 
is not required for claims which fail to demonstrate new and 
material evidence. See 38 C.F.R. § 3.159(c)(4)(iii) (2009).  
However, the Court has in the past held that where a medical 
examination has been conducted but does not contain 
sufficient detail to decide the claim on appeal, the Board 
must return the report as inadequate for evaluation purposes. 
Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once 
VA provides an examination to a Veteran, VA has a duty to 
ensure that the examination is adequate for evaluation 
purposes).

A VA medical opinion is necessary so that any additional 
medical records obtained from the Veteran can be considered 
by an appropriate examiner. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran corrective notice 
pursuant to the VCAA and Kent v. 
Nicholson of the information and evidence 
needed to reopen the Veteran's claim of 
entitlement to service connection for a 
gynecological disorder. 

2. After obtaining the appropriate 
releases, obtain records referenced in 
the Veteran's January 2008 NOD from the 
years 1993 to 1996, 1999, and 2000 to 
2006. Any negative search result should 
be noted in the record. 

3. Forward the Veteran's claims file to 
a qualified VA physician for the 
purpose of rendering an opinion.

The examiner should address the 
following:

Based on the Veteran's treatment 
records, including any PAP smear 
results, does the Veteran have a 
current gynecological disorder? If so, 
the examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or more) that the Veteran's 
current gynecological disorder, is 
causally related to any incident of 
service.  

No examination of the Veteran is 
necessary, unless the examiner 
determines otherwise.  The claims file, 
including any additional medical 
records received, must be reviewed in 
conjunction with rendering the 
requested opinion.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  The 
examiner should provide the rationale 
for the opinion provided. 

4.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and her representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



